        Case 2:21-mj-00081-kjd Document 9 Filed 08/17/21 Page 1 of 1




                               NOTICE OF HEARING


               UNITED STATES DISTRICT COURT
                                     FOR THE
                               DISTRICT OF VERMONT




United States of America

       v.                                                 Case No. 2:21-mj-81-1

Eric Grenier


TAKE NOTICE that the above-entitled case is scheduled for Friday, August 27, 2021
at 1:00 p.m., in Burlington, Vermont, before the Honorable Kevin J. Doyle, Magistrate
Judge, for a Preliminary Hearing or Arraignment.


Location: Courtroom 410                            JEFFREY S. EATON, Clerk
                                                   By: /s/ H. Beth Cota
                                                   Deputy Clerk
                                                   8/17/2021


TO:

Gregory L. Waples, AUSA

Office of the Federal Public Defender
